FILED
                            NOT FOR PUBLICATION
                                                                             FEB 7 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


INTERNATIONAL UNION                              No. 19-70092
OF OPERATING ENGINEERS
LOCAL NO. 501, AFL-CIO,                          NLRB No. 28-CA-225263

              Petitioner,
                                                 MEMORANDUM*
 v.

NATIONAL LABOR RELATIONS
BOARD,

          Respondent,
______________________________

NP SUNSET LLC,
DBA Sunset Station Hotel Casino,

              Intervenor.



NP SUNSET LLC,                                   No. 19-70244
DBA Sunset Station Hotel Casino,
                                                 NLRB No. 28-CA-225263
              Petitioner,

 v.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
NATIONAL LABOR RELATIONS
BOARD,

          Respondent,
______________________________

INTERNATIONAL UNION
OF OPERATING ENGINEERS
LOCAL 501, AFL-CIO,

           Intervenor.



NATIONAL LABOR RELATIONS               No. 19-70279
BOARD,
                                       NLRB No. 28-CA-225263
           Petitioner,

v.

NP SUNSET LLC,
DBA Sunset Station Hotel Casino,

          Respondent,
______________________________

INTERNATIONAL UNION
OF OPERATING ENGINEER
LOCAL 501, AFL-CIO,

           Intervenor.




                                   2
                     On Petition for Review of an Order of the
                         National Labor Relations Board

                     Argued and Submitted December 3, 2019
                            San Francisco, California

Before: SILER,** CLIFTON, and BYBEE, Circuit Judges.

      The International Union of Operating Engineers Local 501, AFL- CIO

(“Union”) and NP Sunset LLC, DBA Sunset Station Hotel Casino (“Sunset”) each

petition for review of a January 7, 2019 Order by the National Labor Relations

Board (“Board”). The Board has also filed a cross-application to enforce this

Order against Sunset. We deny both petitions for review and grant the Board’s

cross-application to enforce its Order.

      As we have concluded in a case argued together with this one, the Board did

not err in determining that the casino slot technicians are not “guards” under 29

U.S.C. § 159(b)(3). Int’l Union of Operating Eng’rs Local 501 v. NLRB, ___ F.3d

___, No. 18-71124 (9th Cir. ________, 2020).

      In addition, the Board did not abuse its discretion in declining to grant the

Union’s request for enhanced remedies. See United Steel Workers of Am. AFL-

CIO-CLC v. NLRB, 482 F.3d 1112, 1116 (9th Cir. 2007). The Board also did not



      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                          3
err in failing to provide an explanation for its decision to issue standard remedies.

See id. at 1118 (9th Cir. 2007) (“[T]he Board’s decision to order an

unextraordinary remedy does not merit an extraordinary explanation.”).

   Petitions for Review DENIED; Cross-Application to Enforce
GRANTED.




                                           4